TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00668-CR




                                   George Basquez, Appellant

                                                 v.

                                  The State of Texas, Appellee



       FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT
            NO. 5183, HONORABLE H. R. TOWSLEE, JUDGE PRESIDING




               George Basquez perfected an appeal from his conviction for driving while intoxicated,

third offense. The clerk’s fee has not been paid and the clerk’s record has not been filed. See Tex.

R. App. P. 35.3(a). The Court notified appellant’s retained attorney of record that the appeal would

be dismissed if the clerk’s fee was not paid. The Court received no response to this notice. The

appeal is dismissed for want of prosecution. See Tex. R. App. P. 37.3(b).




                                              David Puryear, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: January 25, 2002
Do Not Publish




                 2